IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-40223
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus

CORY CASHAWN CLARK,

                                          Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                        USDC No. 1:00-CR-41-3
                         --------------------
                            April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Counsel for Cory Cashawn Clark has moved for leave to

withdraw and has filed a brief in accordance with Anders v.

California.1    Clark was provided with a copy of counsel’s Anders

motion and brief and has filed a response.     Our independent

review of the record, Clark’s response, and counsel’s brief shows

that there are no nonfrivolous issues for appeal.

     Counsel’s motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and this appeal

is DISMISSED.    See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     1
         386 U.S. 738 (1967)